RITA W. GRUBER, Judge, dissenting. I agree with the majority’s decision in this case to affirm the circuit court’s denial of the motion to suppress. I dissent only from the majority’s finding that the presumption applicable to recently stolen property did not arise under the facts of this case because the time was too remote. A person commits the offense of theft by receiving if he or she receives, retains, or disposes of stolen property of another person, knowing that it was stolen or having good reason to believe that it was stolen. Ark.Code Ann. § 5-36-106(a) (Repl.2006). The unexplained possession or control by a person of recently stolen property' gives rise to a presumption that he knows or believes that it was stolen. Ark.Code Ann. § 5 — 36—106(c)(1) lin(Repl.20Q6). The issue of recently stolen property requires consideration of the passage of time; the nature of the property; the defendant’s actions and the nature of any claim of title he makes, should he assert title; and all the circumstances surrounding a particular case. Wiley v. State, 92 Ark. 586, 591, 124 S.W. 249, 251 (1909); Williams v. State, 93 Ark. App. 353, 219 S.W.3d 676 (2005); Doubleday v. State, 84 Ark. App. 194, 138 S.W.3d 112 (2003).1  The majority acknowledges the fact that Thomas could not legally possess a gun,2 and it fairly summarizes facts regarding his behavior when officers stopped the car and discovered the stolen gun under his seat. The majority’s reference to a “test of recency,” State v. Langdon, 110 S.W.3d 807 (Mo.2003), has little applicability here, where we must decide whether the State was entitled to the presumption that the gun Thomas possessed was recently stolen. The majority cites the authority of the Langdon court’s decision, which discussed the test of recency in order “to preclude the possibility of a transfer of the stolen property from the thief to an innocent party.” (Emphasis added.) The Langdon court noted that, unlike in some other states, the mere unexplained possession of recently stolen property in Missouri gave no rise to an inference that the possessor had received stolen property.3  jnViewing the evidence in the light most favorable to the State, as we are required to do, I note additional relevant evidence: Thomas was a five-time convicted felon who was prohibited from possessing a firearm, and his past convictions included aggravated assault and felony possession of a firearm, for which he was on probation when the gun was found under his seat in the car that he had been erratically driving. From this evidence, the fact-finder could have concluded that Thomas possessed a recently stolen gun and that its unaltered condition was of little import. Considering all the circumstances in this case, Mr. Thomas was not an innocent party. I would affirm the trial judge’s ruling that seven or eight months was not too distant in time to find that the firearm was recently stolen. WYNNE, HOOFMAN, and BROWN, JJ., join in this dissent.  .Although the State was not entitled to the statutory presumption when the defendant possessed a utility trailer stolen fourteen months earlier, there was evidence from which the fact-finder could have concluded that Doubleday knew or had good reason to know that the trailer was stolen. Doubleday, 84 Ark. App. 194, 138 S.W.3d 112.   . No testimony was presented regarding from whom Thomas obtained the firearm.   . Under the pertinent statute, Mo. Ann. Stat. § 570.080(4)(d) (West 2011), receiving stolen property is a class C felony if "[t]he property appropriated includes ... any firearm.”